Citation Nr: 0319440	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  98-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The veteran, who had active service from May 1968, to May 
1972, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In December 
2000, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A psychiatric disorder was not manifested during service 
or for many years following separation from service. 

3.  The veteran is not shown to have engaged in combat with 
the enemy.  

4.  The veteran does not have a psychiatric disorder, 
including PTSD, that is causally or etiologically related to 
service.  


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a letter from the RO to the veteran 
dated in March 2001 specifically notified the veteran of the 
VCAA, including the division of responsibilities between the 
veteran and the VA in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical and personnel records have been 
obtained and are associated with the claims file.  In 
addition, private and VA medical records identified by the 
veteran have been obtained in support of his claim.  The 
Board also observes that the veteran has been afforded VA 
examinations in order to answer the medical question 
presented in this appeal, specifically the nature and 
etiologically of the veteran's psychiatric disorder.  Lastly, 
the veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review. 

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a psychiatric disorder.  

An AF Form 7 (Airman Military Record) shows the veteran was 
stationed in Thailand from July 21, 1970, to July 21, 1971, 
with the 307th Munitions Maintenance Squadron.  That Form 
shows the veteran was trained as a weapons mechanic, but 
while in Thailand worked as a QCI team member and a munitions 
launch recovery and QC inspector.  

VA medical records dated in 1997 include a February 1997 
report of a neuropsychological evaluation.  The veteran 
provided background information of experiencing stressful 
events as a child and while in service.  Following the 
examination the test interpretation/impression was that the 
veteran was currently reporting a high level of depression 
and anxiety with intrusive thoughts.  The examiner commented 
that:  "Given his reported childhood abuse that perhaps was 
further exacerbated by experiences he had while in the 
military are suggestive of a diagnosis of post-traumatic 
stress disorder."  The examiner went on to explain that the 
veteran's memory gaps may, in fact, be episodes of 
dissociation, particularly when he was experiencing 
additional stress.  Additionally, the veteran was exhibiting 
mild symptoms of agoraphobia and that he had at least 
recently fallen into a very dependent role with his wife.  
The diagnostic impressions following the examination were 
post-traumatic stress disorder secondary to childhood abuse 
(symptoms of dissociation and agoraphobia), recurrent major 
depression, and rule out dependent personality disorder.  A 
treatment note dated in October 1997 concluded with an 
assessment of major depression with psychotic features. 

A January 1998 statement from Larry J. Rigg, Ph.D., related 
that the veteran was initially referred to him with a 
presenting complaint of depression and that he first saw the 
veteran in March 1994.  Dr. Rigg noted that the veteran had 
not worked since September 1991 as a result of a diagnosis of 
a crushed vertebra in his back and nerve entrapment in his 
groin and epididymitis.  It was noted that the veteran was 
treated with a rather continuous psychotherapy along with a 
variety of medications.  Dr. Rigg indicated that he had 
stopped treating the veteran in November 1996.  

The veteran annotated responses on the RO's December 1997 
letter requesting information concerning stressful incidents 
he was exposed to during service.  The veteran indicated that 
he was not a prisoner of war, did not assist in the handling 
of wounded, did not perform graves registration duties, was 
not in an aircraft crash, did not witness or participate in 
civilian atrocities, did not witness or participate in 
mistreatment of enemy prisoners and was not wounded or 
injured.  In response to the question regarding whether he 
had close friends killed or wounded, the veteran provided the 
names of "[redacted]" and "[redacted]" as last names and indicated 
that they were "MIA" [missing in action].  He indicated that 
the incident occurred in 1971 and that the unit of the 
friends killed or wounded was "CIA recruited from USAF."  The 
veteran also indicated that he did not participate in 
extensive combat in noncombat or combat support positions.  
He also responded "no" when asked whether he was involved 
in or subjected to rocket and/or mortar attacks.  The veteran 
commented that "mortar attacks usually stopped by Thailand 
Marine security forces.  Also satchel charge attacks, etc."  
The veteran continued that he did not serve as a door gunner, 
did not participate in combat flights, was not recommended 
for an award or decoration for valor, was not subject to 
sniper attacks, did not serve in Vietnam, did not serve as a 
convoy guard or driver, did not have civilian friends killed, 
wounded or executed and that no stressor occurred while on 
temporary duty away from his home unit.  The veteran 
indicated that he experienced depression, anxiety, and a 
sleep disorder since 1968 and that he began receiving 
treatment for a nervous condition in 1993.  

A January 1998 statement from the veteran's wife related her 
observations concerning the veteran's changed personality 
following his return from Thailand.  She recounted 
symptomatology she had observed since service.  

A report of a VA psychiatric examination performed in January 
1998 shows the examiner stated that it appeared that the 
veteran suffered from post-traumatic stress disorder as a 
result of his early childhood abuse.  He indicated that the 
veteran joined the military in an effort to escape that 
environment but that he found his experiences in the Air 
Force to be a continuation of an environment over which he 
had no control.  The diagnoses following the examination were 
post-traumatic stress disorder and recurrent major depressive 
disorder.  

VA outpatient treatment records dated between 1997 and 2001 
show continuing psychiatric treatment.  Diagnoses recorded 
included recurrent major depressive disorder with psychotic 
features and panic attacks in January 1999; rule out 
undifferentiated somatoform disorder, rule out dysthymia, 
PTSD (per history) and primary insomnia in February 1999; 
major depression with psychotic features in partial remission 
in April 1999 and a history of major depression with 
psychotic features and post-traumatic stress disorder in 
April 2001.  

Records from the Social Security Administration (SSA) 
received in March 2001 reflect that the veteran was found to 
be disabled in March 1994 due to depression.  It was noted 
that the current medical evidence showed the veteran 
continued to have significant problems in relationship to 
PTSD and depression with anxiety.  Medical records associated 
with the SSA records included a private psychological 
evaluation performed in September 1993.  The pertinent 
diagnosis following the evaluation was major depression, not 
otherwise specified.  A report of a psychiatric examination 
performed in October 1993 by Bumyong Lee, M.D., concluded 
with a diagnostic impression of adjustment disorder with 
anxious, depressed mood, in partial remission.  Dr. Lee noted 
that the veteran had been receiving disability benefits for a 
couple of years and that the veteran had previously been 
working for about 17 1/2 years.  Due to physical limitations 
he had not been released to return to work and that during 
this period the veteran had apparently gone through a lot of 
adjustment and stress and had been suffering from some 
depression and anxiety.  Mental status findings did not 
reveal anything of significance except mild anxious and 
depressed mood.  

The RO contacted United States Armed Services Center for Unit 
Records Research (USASCURR) in order to verify stressful 
incidents reported by the veteran and contained in the 
record.  The RO requested any available information which 
might corroborate the veteran's alleged stressors and 
specified:  "He has claimed the base was shelled and attacked 
with satchel charges by communist insurgents.  He reported 
Thai marines returned with the heads of insurgents, race 
riots, and violence stopped a USO concert at Christmas.  He 
reported seeing a soldier who had been run over by an APC 
driver, and two friends names [redacted] and [redacted] that were 
killed."  

In a February 2002 response USASCURR provided a historical 
report submitted by the 307th Strategic Wing, the higher 
Headquarters for the 307th Munitions and Maintenance Squadron 
for June 1970 through June 1971.  The history documented the 
significant events encountered by the units during the 
veteran's tour of duty at the U-Tapao Royal Thai Air Station 
in Thailand.  It was indicated that the USO Christmas concert 
incident was not documented.  USASCURR also indicated 
casualty files did not list a "[redacted]" or "[redacted]" as wounded 
or killed during the veteran's tour.  It was also noted that 
in order to provide further research concerning specific 
combat incidents and casualties, the veteran must provide 
additional information including the date of the incident to 
within 60 days, the type and location, the number and full 
names of casualties, correct unit designations to the 
squadron level and other units involved.  In this regard, the 
Board notes that similar specific information was requested 
from the veteran in the PTSD questionnaire sent to the 
veteran; he did not provide more specific information that in 
the Board's view would permit further research.

The RO also contacted the National Personnel Records Center 
(NPRC) in an attempt to obtain verification of the stressful 
incidents the veteran reported.  The NPRC responded that they 
had no available information.  

VA outpatient treatment records dated between April 2001 and 
April 2002 show continued treatment for psychiatric 
symptomatology.  

A report of a VA examination performed in June 2002 shows 
that following the examination the examiner indicated that 
the veteran did report some unpleasant memories of 
frightening occurrences in the military and during his 
childhood, but that he did not show the characteristics of 
PTSD listed in DSM-IV [Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition, American Psychiatric 
Association].  The diagnosis following the examination was a 
depressive disorder, not otherwise specified. 

A February 2003 addendum to the June 2002 examination 
reflects that the examiner was requested to offer an opinion 
as to whether the veteran's depressive disorder was incurred 
in or aggravated by service if the disorder existed prior to 
service.  The examiner indicated that in his opinion the 
disorder did not exist prior to service.  The examiner 
indicated that the service medical records showed the absence 
of any psychiatric diagnosis or treatment prior to service or 
at the time of entry into service, which from his perspective 
rendered the question of aggravation moot.  He noted that his 
report indicated that there was no evidence that the disorder 
was incurred in service and service medical records were 
completely negative for any psychiatric diagnosis or 
treatment during service.  He noted that there were no 
reports of psychiatric diagnosis or treatment for several 
years after service and that the depressive disorder appeared 
much later in the veteran's life, after his back injury at 
work and after the onset of other physical problems later in 
his life. 

Law and Analysis

The veteran essentially contends that he has PTSD that is 
related to stressful incidents he was exposed to while 
stationed in Thailand during the Vietnam Conflict.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay evidence 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 3 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Service connection for PTSD requires a 
medical diagnosis of the disorder, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, as established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that the testimony is found to 
be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence for consideration clearly shows that the veteran 
has been diagnosed as having an acquired psychiatric 
disorder.  While service medical records contain no evidence 
of complaints, treatment or diagnosis of a psychiatric 
disorder, medical records dated following service show that 
the veteran has been diagnosed with various psychiatric 
disorders including a major depressive disorder and PTSD.  
However, the Board finds that the veteran does not have a 
psychiatric disorder, including PTSD which is related to 
service.  

With respect to PTSD, the veteran served with a noncombat 
unit while in Thailand, the 307th Munitions Maintenance 
Squadron in noncombat specialties associated with his 
military occupational specialty as a weapons mechanic.  He 
did not receive any awards or decorations indicative of 
combat service, and indeed, in statements regarding the 
stressful incidents he was exposed to while in Thailand, the 
veteran specifically indicated that he was not engaged in 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.  

While the veteran has related stressful incidents he was 
exposed to while in Thailand, none of these events has been 
verified by either NPRC or the Center for Unit Records 
Research.  In this regard, the deaths of the two individuals 
the veteran reported was not verified and the veteran 
provided no specific information to permit verification of 
mortar and satchel charge attacks.  In fact, when the veteran 
was asked whether he was involved in or subject to rocket 
and/or mortar attacks he responded "no" and that the mortar 
attacks were usually stopped by the Thailand Marine Security 
Forces.  In any event, information from the Center for Unit 
Records Research failed to verify any attacks involving the 
veteran.  Consequently, the Board finds that the record does 
not establish that the veteran was exposed to a stressful 
incident during service which would support a diagnosis of 
PTSD.  

The Board would also observe that the veteran does not appear 
to have a diagnosis of PTSD which is related to service.  In 
this regard, the most recent VA examination performed in June 
2002 specifically indicated that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  While treatment 
records contain diagnoses of PTSD, none of those treatment 
records contain an opinion as to the etiology of the 
diagnosis.  Furthermore, while the veteran was diagnosed with 
PTSD following the January 1998 VA examination the examiner 
indicated that the veteran suffered from PTSD as a result of 
early childhood abuse, not any stressful incidents he may 
have been exposed to during service.  A similar opinion was 
rendered following VA psychological testing performed in 
February 1997.  Accordingly, the Board finds that the veteran 
is not shown to have a diagnosis of PTSD which is related to 
service. 

With respect to the diagnosis of a major depressive disorder, 
there is no medical opinion which relates that disorder to 
service.  None of the VA or private medical records indicate 
that the diagnosis of depression, or for that matter any 
other psychiatric disorder, were in any way related to the 
veteran's period of military service.  In fact, the examiner 
who performed the June 2002 VA examination and clearly 
reflects a review of all records contained in the veteran's 
claims file, commented in a 2003 addendum to his examination 
report that the veteran did not have a depressive disorder 
which was related to service.  The examiner went on to 
explain that the veteran also did not have any depressive 
disorder which existed prior to service, and thus there was 
no disorder that could have been aggravated during service.  
The examiner appears to suggest that the depressive disorder 
which appeared much later in the veteran's life many years 
following separation from service was related to physical 
problems which occurred later in the veteran's life.  In any 
event, the examiner clearly indicated that the veteran did 
not have PTSD or depressive disorder that was in any way 
related to the veteran's period of service.  Accordingly, 
service connection for an acquired psychiatric disorder is 
not established.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

